Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Damien O'Keith Lawson, Appellant                      Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2021F00028).
No. 06-22-00009-CR        v.                          Memorandum Opinion delivered by Justice
                                                      van Cleef, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Damien O'Keith Lawson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 17, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk